 
 EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) between Biozone
Pharmaceuticals, Inc., a Nevada corporation (including its successors and
assigns, the “Company”), and Dr. Sam Lee (the “Executive”) is dated as of
January 2, 2014 (the “Effective Date”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires the Executive to provide employment services to the
Company, and wishes to provide the Executive with certain compensation and
benefits in return for such employment services; and
 
WHEREAS, the Executive wishes to be employed by the Company and to provide
employment services to the Company in return for certain compensation and
benefits;
 
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           EMPLOYMENT TERM.  The Company hereby offers to employ the
Executive, and the Executive hereby accepts employment by the Company, upon the
terms and conditions set forth in this Agreement, during the period commencing
on the Effective Date and ending on the date of the termination of the
Executive’s employment in accordance with Section 7 below (the “Employment
Term”).  The Executive shall be employed at will, meaning that either the
Company or the Executive may terminate this Agreement and the Executive’s
employment at anytime, for any reason or no reason, with or without cause,
subject to the terms of this Agreement.
 
2.           POSITION & DUTIES.
 
(a)           Except as provided in Section 2(b) below, the Executive shall
serve as the Company’s President during the Employment Term.  As President, the
Executive shall have such duties, authorities and responsibilities as are
commensurate with the position of President and such other duties and
responsibilities as the Company’s Board of Directors (the “Board”) shall
designate that are consistent with the Executive’s position as President.
 
(b)           During the Employment Term, the Executive agrees to devote his
full business time, attention and energies to the performance of all of the
lawful duties, responsibilities and authority that may be assigned to him
hereunder.  Nothing contained in this Agreement will preclude the Executive from
(i) devoting time to personal and family investments, (ii) serving as a director
of any company or (iii) from participating in charitable or industry
associations, in each case, provided that such activities or services do not (x)
materially interfere with the Executive’s performance of duties hereunder or (y)
violate the terms of the Confidentiality Agreement (as defined below).
 
(c)           During the Employment Term, the Executive shall serve as a member
of the Board, and the Executive agrees to serve as a member of the Board without
additional compensation.  Upon the Executive’s termination of employment from
the Company for any reason, unless otherwise specified in a written agreement
between the Executive and the Company, the Executive will be deemed to have
resigned from all offices, directorships, and other employment positions if any,
then held with the Company or any of its affiliates, and agrees to take all
actions reasonably requested by the Company to effectuate the foregoin
 
 
 

--------------------------------------------------------------------------------

 
 
3.           BASE SALARY.  The Company agrees to pay the Executive a base salary
(the “Base Salary”) at an annual rate of $180,000, payable in accordance with
the regular payroll practices of the Company, but not less frequently than
monthly.  The Executive’s Base Salary shall be subject to review by the Board
(or a committee thereof) at least annually and may be increased, but not
decreased, from time to time by the Board.  The base salary as determined herein
from time to time shall constitute “Base Salary” for purposes of this Agreement.
 
4.           BONUSES.
 
(a)                                ANNUAL BONUS.  With respect to each full
calendar year during the Employment Term, the Executive shall be eligible to
earn an annual, performance-based bonus (an “Annual Bonus”) with a target bonus
value equal to twenty-five percent (25%) of the Executive’s Base Salary (the
“Target Bonus”) based upon the achievement of performance targets, which shall
be established by the Board (or a committee thereof) in consultation with the
Executive within the first 90 days of each calendar year during the Employment
Term, with the actual amount of the Annual Bonus for a particular year
determined by the Board (or a committee thereof) in its discretion.  The Board
(or a committee thereof) shall consider the Executive’s performance from the
Effective Date through the 2014 calendar year when determining the Executive’s
Annual Bonus for the 2014 calendar year.  Subject to Section 8 below, in order
to be eligible for an Annual Bonus, the Executive must remain employed for the
entire calendar year for which the performance targets will have been set.  Any
Annual Bonus earned by the Executive will be paid no later than March 15 of the
calendar year immediately following the calendar year in which the Annual Bonus
is being measured.  The Executive’s Target Bonus shall be subject to review by
the Board (or a committee thereof) at least annually and may be increased, but
not decreased, from time to time by the Board.
 
5.           EQUITY.
 
(a)           THE OPTION. Subject to Board approval, not later than the first
Board meeting following the Effective Date, the Company will grant to the
Executive a stock option (the “Option”) under the Plan for the purchase of
6,149,518.38 shares of Common Stock at a price per share equal to the fair
market value of such Common Stock, as determined by the Board, at the time of
grant.  The Option will include a four-year vesting schedule, under which the
Option will vest as to twenty-five percent (25%) of the shares subject to the
Option twelve (12) months following the Effective Date and the Option will vest
as to the remaining shares in substantially equal monthly installments over the
following three years, subject to the Executive’s continued employment with the
Company on the applicable vesting date (the “Ordinary Vesting Schedule”).  The
Option will be subject to the terms and conditions of the Plan and the
Executive’s option agreement (the “Stock Option Agreement”), provided that in
the event of a conflict between this Section 5 and the Stock Option Agreement or
the Plan, this Section 5 shall control.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           CHANGE OF CONTROL. If there is a Change of Control (as defined in
the Plan) during the Employment Term, then fifty percent (50%) of all
outstanding unvested shares subject to the Option as of the date of the Change
of Control shall become fully vested; provided that this Section 5(b) shall only
apply to the first Change of Control that occurs during the Employment Term.  If
the unvested portion of the Option (after giving effect to the accelerated
vesting in the preceding sentence) is not continued, substituted or assumed (as
provided in Section 8.4(b)(1) of the Plan) in connection with the first Change
of Control that occurs during the Employment Term, the entire remaining unvested
portion of the Option, if any, shall become fully vested, provided that, if the
Company reasonably determines that it will not result in adverse tax
consequences under Section 409A of the Code, the Company may in its sole
discretion elect in lieu of the accelerated vesting set forth in this sentence
to convert the unvested portion of the Option (which, for the avoidance of
doubt, shall not include any portion of the Option that vests in the Change of
Control pursuant to the first sentence of this Section 5(e)) into the right to
receive an amount in cash equal to the excess, if any, of (y) the product of (I)
the consideration paid in respect of one share of Common Stock in connection
with the Change of Control (with the cash value of any non-cash consideration
being equal to the fair market value, as determined by the Board in good faith,
of such non-cash consideration) multiplied by (II) the number of shares of
Common Stock subject to the unvested portion of the Option over (z) the
aggregate exercise price of the unvested portion of the Option (the “Deferred
Cash Payment”); provided further that nothing in this Section 5(e) shall prevent
the Company from cancelling the Option (as provided in Section 8.4(b)(4) of the
Plan) in the event the Deferred Cash Payment would be zero.  The Deferred Cash
Payment, if any, will be made on the later of (i) the date(s) that payment(s)
would be made in the Change of Control to holders of Common Stock generally or
(ii) subject to the Executive’s continued employment with the Company on each
applicable vesting date, in accordance with the vesting schedule applicable to
the Option as of the Change of Control, including the accelerated vesting
provisions set forth in Sections 5(b)-(d), 8(d)(5) and 8(e) of this Agreement.
 
(f)           ANNUAL STOCK OPTIONS.  Each year, the Executive will be eligible
for annual stock option grants as determined by the Board.
 
6.           EMPLOYEE BENEFITS.
 
(a)           BENEFIT PLANS.  The Executive shall be entitled to participate in
all employee benefit plans that the Company generally makes available to its
senior executives (other than severance plans) from time to time, including any
group health plans, life, disability and AD&D insurances, a 401(k) plan, tuition
reimbursement, parking or public transportation and various types of paid time
off, subject to the terms and conditions of such benefit plans.
 
(b)           VACATION.  The Executive shall be entitled to fifteen (15) days of
paid vacation per year, in accordance with the Company’s vacation policy;
provided that the Executive shall be entitled to twenty (20) days of paid
vacation per year after three (3) full calendar years of employment.  Vacation
may be taken at such times as the Executive elects with due regard to the needs
of the Company.
 
(c)           BUSINESS EXPENSES.  The Company will reimburse the Executive for
all reasonable business expenses incurred by the Executive in connection with
the discharge of his duties for the Company, subject to the Company’s expense
reimbursement policy in effect from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           INDEMNIFICATION.  The Company shall indemnify the Executive to the
maximum extent that its officers, directors and employees are entitled to
indemnification pursuant to the Company’s Certificate of Incorporation and
Bylaws for any acts or omissions by reason of being a director, officer or
employee of the Company as of the Effective Date.  At all times during the
Employment Term, the Company shall maintain in effect a directors and officers
liability insurance policy with the Executive as a covered officer and director.
 
7.           TERMINATION.  The Executive’s employment and the Employment Term
shall terminate on the first of the following to occur:
 
(a)           DISABILITY.  Upon the 30th day following the Executive’s receipt
of notice of the Company’s intention to terminate the Executive’s employment due
to Disability (as defined in this Section 7(a)); provided that, the Executive
has not returned to full-time performance of his duties within 30 days after
receipt of such notice.  If the Company determines in good faith that the
Executive’s Disability has occurred during the term of this Agreement, it will
give the Executive written notice of its intention to terminate his employment. 
For purposes of this Agreement, “Disability” shall mean the Executive’s
inability to substantially perform the essential duties of his job on a
full-time basis for 180 calendar days during any consecutive twelve-month period
or for 90 consecutive days as a result of incapacity due to mental or physical
illness.
 
(b)           DEATH.  Automatically on the date of death of the Executive.
 
(c)           CAUSE.  Immediately upon written notice by the Company to the
Executive of a termination for Cause.  “Cause” shall mean (i) the Executive’s
commission of an act of fraud, embezzlement or theft against the Company or its
subsidiaries; (ii) the Executive’s conviction of, or a plea of no contest to, a
felony; (iii) willful nonperformance by the Executive (other than by reason of
illness) of his material duties as an employee of the Company, which, to the
extent it is curable by the Executive, is not cured within thirty (30) days
after written notice thereof is given to the Executive by the Company; (iv) the
Executive’s material breach of this Agreement or any other material agreement
between the Executive and the Company or any of its subsidiaries, including the
Confidentiality Agreement, which, to the extent it is curable by the Executive,
is not cured within thirty (30) days after written notice thereof is given to
the Executive by the Company; or (v) the Executive’s gross negligence, willful
misconduct or any other act of willful disregard for the Company’s or any of its
subsidiaries’ best interests, which, to the extent it is curable by the
Executive, is not cured within thirty (30) days after written notice thereof is
given to the Executive by the Company.
 
(d)           WITHOUT CAUSE.  Upon written notice by the Company to the
Executive no earlier than two (2) years after the Effective Date of an
involuntary termination without Cause and other than due to death or Disability.
 
(e)           GOOD REASON.  “Good Reason” for the Executive to terminate the
Executive’s employment hereunder shall mean the occurrence of any of the
following conditions during the Employment Term without the Executive’s express
written consent; provided that any resignation by the Executive due to any of
the following conditions shall only be deemed for Good Reason if: (i) the
Executive gives the Company written notice of the intent to terminate for Good
Reason within sixty (60) days following the first occurrence of the condition(s)
that the Executive believes constitutes Good Reason, which notice shall describe
such condition(s); (ii) the Company fails to remedy, if remediable, such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”) of such condition(s) from the Executive; and (iii) the
Executive actually resigns his employment within the first thirty (30) days
after expiration of the Cure Period:
 
 
4

--------------------------------------------------------------------------------

 
 
(1)           any material reduction by the Company of the Executive’s Base
Salary or Target Bonus as initially set forth herein or as the same may be
increased from time to time;
 
(2)           any material diminution in the Executive’s duties, title,
responsibilities or authority;
 
(3)           a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board, other than any such
requirement following a Change of Control;
 
(4)           any material breach of this Agreement, including a breach of the
Company’s obligations under Section 5 or Section 12(b);
 
(5)           a requirement that the Executive relocate to a principal place of
employment more than forty (40) miles from 4018 Via Laguna, Santa Barbara, CA;
or
 
(6)           the Company’s removal or failure to appoint the Executive as a
member of the Board, other than any such failure or removal following a Change
of Control.
 
(f)           WITHOUT GOOD REASON.  The Executive shall provide two (2) weeks’
prior written notice (the “Transition Period”) to the Company of the Executive’s
intended termination of employment without Good Reason (“Voluntary
Termination”).  During the Transition Period, the Executive shall assist and
advise the Company in any transition of business, customers, prospects, projects
and strategic planning, and the Company shall pay the pro rata portion of the
Executive’s Base Salary and benefits through the end of the Transition
Period.  The Company may, in its sole discretion, upon written notice to the
Executive, make such termination of employment effective earlier than the
expiration of the Transition Period (“Early Termination Right”), but it shall
pay the pro rata portion of the Executive’s Base Salary and benefits through the
earlier of: the end of the Transition Period, or the date that the Executive
accepts employment or a consulting engagement from a third party.
 
8.           CONSEQUENCES OF TERMINATION.  Any termination payments made and
benefits provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time.  Subject to satisfaction of
each of the conditions set forth in Section 9, the following amounts and
benefits shall be due to the Executive:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           DISABILITY.  Upon employment termination due to Disability, the
Company shall pay or provide the Executive: (i) any unpaid Base Salary through
the date of termination and any accrued vacation; (ii) reimbursement for any
unreimbursed expenses owed to Executive; and (iii) all other payments and
benefits to which the Executive is entitled under the terms of any applicable
compensation arrangement or benefit, equity or other plan or program, including
but not limited to any applicable insurance benefits, payable on the next
regularly scheduled Company payroll date following the date of termination or
earlier if required by applicable law (collectively, “Accrued Amounts”).  In
addition, upon the Executive’s termination due to Disability, the Company shall
pay the amounts described in Sections 8(d)(3) and 8(d)(4) to the Executive.
 
(b)           DEATH.  In the event the Employment Term ends on account of the
Executive’s death, the Executive’s estate (or to the extent a beneficiary has
been designated in accordance with a program, the beneficiary under such
program) shall be entitled to any Accrued Amounts, including but not limited to
proceeds from any Company sponsored life insurance programs.  In addition, upon
the Executive’s death, the Company shall pay the amounts described in Sections
8(d)(3) and 8(d)(4) to the Executive’s estate.
 
(c)           TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.  If the Executive’s
employment should be terminated (i) by the Company for Cause, or (ii) by the
Executive without Good Reason, the Company shall pay to the Executive any
Accrued Amounts only, and shall not be obligated to make any additional payments
to the Executive.
 
(d)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If the Executive’s
employment by the Company is terminated by the Company other than for Cause (and
not due to Disability or death) or by the Executive for Good Reason, other than
in circumstances described in Section 8(e), then the Company shall pay or
provide the Executive with the Accrued Amounts and subject to compliance with
Section 11:
 
(1)           continued payment of the Executive’s Base Salary as in effect
immediately preceding the last day of the Employment Term for a period of twelve
(12) months following the termination date (the “Salary Severance Period”) in
accordance with the Company’s ordinary payroll practices (for purposes of
calculating the Executive’s severance benefits, the Executive’s Base Salary
shall be calculated based on the rate in effect prior to any material reduction
in Base Salary that would give the Executive the right to resign for Good Reason
(as provided in Section 7(e)(1)));
 
(2)           if the Executive timely elects continued coverage under COBRA for
himself and his covered dependents under the Company’s group health plans
following such termination, then the Company shall pay the COBRA premiums
necessary to continue the Executive’s and his covered dependents’ health
insurance coverage in effect on the termination date until the earliest of (i)
twelve (12) months following the termination date (the “COBRA Severance
Period”); (ii) the date when the Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment; or (iii) the date the Executive ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination (such period
from the termination date through the earlier of (i)-(iii), the “COBRA Payment
Period”).  Notwithstanding the foregoing, if at any time the Company determines
that its payment of COBRA premiums on the Executive’s behalf would result in a
violation of applicable law (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying COBRA premiums pursuant to
this Section 8(d)(2), the Company shall pay the Executive on the last day of
each remaining month of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premium for such month, subject to applicable tax withholding
(such amount, the “Special Severance Payment”), such Special Severance Payment
to be made without regard to the Executive’s payment of COBRA premiums.  Nothing
in this Agreement shall deprive the Executive of his rights under COBRA or ERISA
for benefits under plans and policies arising under his employment by the
Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(3)           in the event that the Executive’s employment is terminated after
December 31 of any performance year, but prior to the Annual Bonus payment date
for such performance year, the Executive shall receive: (i) the amount of the
Annual Bonus as determined by the Board in good faith for the performance year
immediately prior to the year in which the Executive’s termination occurs if the
Company has not determined the amount of the Executive’s Annual Bonus as of the
date of the Executive’s termination; or (ii) the amount of the Annual Bonus as
already determined by the Board in good faith for the performance year
immediately prior to the year in which the Executive’s termination occurs if the
Company has already determined the amount of the Executive’s Annual Bonus as of
the date of the Executive’s termination, payable in either case as a lump sum at
the same time annual bonuses are paid to the Company’s executives generally, but
no later than March 15 of the calendar year immediately following the calendar
year in which the Annual Bonus is being measured;
 
(4)           in the event that the Executive’s employment is terminated: (i) on
or before the date Annual Bonus performance goals are established for the
performance year in which the Executive’s termination occurs, the Executive
shall receive a pro-rata portion of the Executive’s Target Bonus for the
performance year in which the Executive’s termination occurs, with such pro-rata
portion calculated based upon the number of days that the Executive was employed
during such performance year divided by the total number of days in such
performance year; or (ii) after the date Annual Bonus performance goals are
established for the performance year in which the Executive’s termination
occurs, the Executive shall receive a pro-rata portion of the Executive’s Target
Bonus for the performance year in which the Executive’s termination occurs, with
such pro-rata portion calculated based upon the Executive’s achievement of
performance goals as determined by the Board in good faith, payable in either
case as a lump sum payment on the Company’s first ordinary payroll date
occurring on or after the General Release effective date (namely, the date it
can no longer be revoked) or as soon thereafter as is reasonable practicable
thereafter; and
 
(5)           twenty-five percent (25%) of the shares subject to the Option
shall vest.  In addition, the time period that the Executive may have to
exercise the Option shall be extended for a period equal to the shorter of (i)
twelve (12) months, or (ii) the remaining term of the award.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON FOLLOWING A CHANGE OF
CONTROL.  If the Executive’s employment by the Company is terminated by the
Company other than for Cause (and not due to Disability or death), or by the
Executive for Good Reason, in either case on or within twenty-four (24) months
immediately following a Change of Control (as defined in the Plan, disregarding
for this purpose clause (d) of such definition), then the Company shall pay or
provide the Executive with the Accrued Amounts and all of the benefits described
in Section 8(d) above, subject to compliance with Section 11; provided that: (i)
the Salary Severance Period defined in Section 8(d)(1) shall be increased to a
total of eighteen (18) months following the termination date; (ii) the COBRA
Severance Period defined in Section 8(d)(2) shall be increased to a total of
eighteen (18) months following the termination date; (iii) in lieu of the
pro-rata bonus described in Section 8(d)(4), the Company shall pay the Executive
the full Target Bonus for the performance year in which the Executive’s
termination occurs, payable as a lump sum payment on the Company’s first
ordinary payroll date occurring on or after the General Release effective date
(namely, the date it can no longer be revoked); and (iv) in lieu of the vesting
acceleration described in Section 8(d)(5), all of the outstanding unvested
shares subject to the Option shall become fully vested and the time period that
the Executive may have to exercise the Option shall be extended for a period
equal to the shorter of (i) twelve (12) months, or (ii) the remaining term of
the award.
 
9.           CONDITIONS.  Any payments or benefits made or provided pursuant to
Section 8 (other than Accrued Amounts) are subject to the Executive’s (or, in
the event of the Executive’s death, the beneficiary’s or estate’s, or in the
event of the Executive’s Disability, the guardian’s):
 
(a)           compliance with the provisions of Section 11 hereof;
 
(b)           delivery to the Company of the executed Agreement and General
Release (the “General Release”), which shall be in the form attached hereto as
Appendix A (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within 21 days
following the date of termination of employment, and permitting the General
Release to become effective in accordance with its terms; and
 
(c)           delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans.
 
Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Executive having revoked such General Release, and
any such amounts shall be paid or commence being paid to the Executive on the
Company’s first ordinary payroll date occurring on or after the expiration of
such revocation period without the occurrence of a revocation by the Executive
(or such later date as may be required under Section 18 or the final sentence of
this Section 9).  Nevertheless (and regardless of whether the General Release
has been executed by the Executive), upon any termination of Executive’s
employment, Executive shall be entitled to receive any Accrued Amounts, payable
after the date of termination in accordance with the Company’s applicable plan,
program, policy or payroll procedures.  Notwithstanding anything to the contrary
in this Agreement, if any severance pay or benefits are deferred compensation
under Section 409A (as defined below), and the period during which the Executive
may sign the General Release begins in one calendar year and ends in another,
then the severance pay or benefit shall not be paid or the first payment shall
not occur until the later calendar year.
 
 
8

--------------------------------------------------------------------------------

 
 
10.           SECTION 4999 EXCISE TAX.
 
(a)           Notwithstanding anything in this Agreement or any other agreement
between the Executive and the Company (or any of its subsidiaries or affiliates)
to the contrary, in the event that the provisions of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) relating to “parachute
payments” (as defined in the Code) shall be applicable to any payment or benefit
received or to be received by the Executive from the Company or its affiliates
in connection with a change in the ownership or effective control of the Company
within the meaning of Section 280G of the Code (a “Change of Control
Transaction”) (collectively, “Payments”), then (a) at the Executive’s request,
the Company agrees to submit such Payments to a shareholder vote intended to
comply with the provisions of Section 280G(b)(5) of the Code, or (b) in the
event that the Executive does not request a shareholder vote as set forth above
or the provisions of Section 280G(b)(5) are inapplicable to the Company, then
any such Payments shall be equal to the “Reduced Amount” where the Reduced
Amount is (1) the largest portion of the Payments that will result in no portion
of such Payments being subject to the excise tax imposed by Section 4999 of the
Code, or (2) the entire amount of the Payments otherwise scheduled to be paid
(without reduction), whichever of the forgoing amounts after taking into account
all applicable federal, state and local employment taxes, income taxes and the
excise tax of Section 4999 of the Code (all computed at the highest applicable
merged rate, net of the maximum reduction in federal income taxes which could be
obtained from a deduction of all state and local taxes), results in the
Executive’s receipt, on an after-tax basis, of the greatest amount of
Payments.  If subsection (1) above applies and a reduced amount of the Payments
is payable, then any reduction of Payments required by such provision shall
occur in the following order:  (i) first, a reduction of any Payments that are
subject to Section 409A on a pro-rata basis or such other manner that complies
with Section 409A, as reasonably determined by the Company, and (ii) second, a
reduction of any Payments that are exempt from Section 409A in a manner the
Company reasonably determines will provide the Executive with the greatest
post-reduction economic benefit.
 
(b)           In connection with a Change of Control Transaction, the Company
shall engage a certified public accounting firm (“Accountants”) to perform the
calculations to determine if the Payments to the Executive would reasonably be
subject to Section 280G of the Code, and the Company shall use commercially
reasonable efforts to (1) cause the Accountants to finalize such calculations
and (2) deliver such calculations and supporting documentation to the Executive,
by no later than five (5) days before the closing of the Change of Control
Transaction.  If the Executive, in good faith, disagrees with or disputes any of
the assumptions, findings or determinations of the Accountants in respect of
such calculations, the Company shall use reasonable efforts to cause its
Accountants to consider in good faith the Executive’s position and revise such
calculations if the Accountants determine that it is more-likely-than-not, based
on the technical merits, that the Executive’s position will be sustained upon
examination by the Internal Revenue Service.
 
11.           CONFIDENTIALITY AND POST-EMPLOYMENT OBLIGATIONS.  As a condition
of employment, the Executive agrees to execute and abide by the Company’s
current form of Confidentiality and Non-Competition Agreement (“Confidentiality
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement.  The Confidentiality Agreement contains provisions
that are intended by the parties to survive and do survive termination of this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
12.           ASSIGNMENT.
 
(a)           The Executive may not assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the Company.
 
(b)           This Agreement shall be binding upon and inure to the benefit of
the Company and its successors, assigns and legal representatives.  The Company
will require any acquiror or successor of the Company in any merger,
consolidation, sale, or acquisition of the Company, or a similar transaction to
assume the Company’s obligations under this Agreement, and any failure to do so
shall constitute a material breach of this Agreement.
 
13.           NOTICE.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (c) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows: If to the
Executive: at the address shown on the records of the Company.
 
 
If to the Company:

 
 
Biozone Pharmaceuticals, Inc.
19805 N. Creek Parkway

 
Bothell, WA 98011

 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
14.           SECTION HEADINGS; INCONSISTENCY.  The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement.  If there is any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision.
 
15.           SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
16.           COUNTERPARTS.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instruments.  One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
17.           MISCELLANEOUS.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or director of the
Company as may be designated or authorized by the Board.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  This Agreement
together with all exhibits hereto and the Confidentiality Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Washington without regard to its conflicts of law principles.
 
18.           SECTION 409A.
 
(a)           Notwithstanding anything to the contrary herein, the following
provisions apply to the extent severance benefits provided herein are subject to
Section 409A of Code and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”).  Severance benefits
payable upon a termination of employment shall not commence until Executive has
a “separation from service” for purposes of Section 409A.   Each installment of
severance benefits is a separate “payment” for purposes of Treas. Reg. Section
1.409A-2(b)(2)(i), and the severance benefits are intended to satisfy the
exemptions from application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).  However, if such
exemptions are not available and Executive is, upon separation from service, a
“specified employee” for purposes of Section 409A, then, solely to the extent
necessary to avoid adverse personal tax consequences under Section 409A, the
timing of the severance benefits shall be delayed until the earlier of (i) six
(6) months and one day after Executive’s separation from service, or (ii)
Executive’s death.  The parties acknowledge that the exemptions from application
of Section 409A to severance benefits are fact specific, and any later amendment
of this Agreement to alter the timing, amount or conditions that will trigger
payment of severance benefits may preclude the ability of severance benefits
provided under this Agreement to qualify for an exemption.
 
(b)           It is intended that this Agreement shall comply with the
requirements of Section 409A, and any ambiguity contained herein shall be
interpreted in such manner so as to avoid adverse personal tax consequences
under Section 409A. Notwithstanding the foregoing, the Company shall in no event
be obligated to indemnify the Executive for any taxes or interest that may be
assessed by the IRS pursuant to Section 409A of the Code on payments made
pursuant to this Agreement.
 
19.           MITIGATION OF DAMAGES.  In no event shall the Executive be obliged
to seek other employment or take any other action by way of mitigation of the
severance benefits payable to the Executive under any of the provisions of this
Agreement, nor shall the amount of any severance benefit hereunder be reduced by
any compensation earned by the Executive as a result of employment by another
employer, except as set forth in this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
20.           REPRESENTATIONS.  The Executive represents and warrants to the
Company that the Executive has the legal right to enter into this Agreement and
to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms and that the Executive is not a party to
any agreement or understanding, written or oral, which could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
obligations hereunder.  The Executive further represents and warrants that he
has been advised to consult with an attorney and that he has been represented by
the attorney of his choosing during the negotiation of this Agreement (or chosen
not to be so represented), that he has consulted with his attorney before
executing this Agreement (or chosen not to consult an attorney), that he has
carefully read and fully understand all of the provisions of this Agreement and
that he is voluntarily entering into this Agreement.
 
21.           NON-DISPARAGEMENT.  Both during and after the Employment Term, the
Executive and the Company (through its officers and directors) agree not to
disparage the other party, and the other party’s officers, directors, employees,
shareholders, affiliates and agents, in any manner likely to be harmful to them
or their business, business reputation or personal reputation; provided that
both the Executive and the Company may respond accurately and fully to any
question, inquiry or request for information when required by legal process and
provided further that nothing in this Section 21 shall preclude any party from
making truthful statements that are reasonably necessary or to enforce or defend
the party’s rights under this Agreement.
 
22.           WITHHOLDING.  The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
23.           SURVIVAL.  The respective obligations of, and benefits afforded
to, the Company and the Executive which by their express terms or clear intent
survive termination of the Executive’s employment with the Company, including,
without limitation, the provisions of Sections 8 through 26, inclusive, of this
Agreement, will survive termination of the Executive’s employment with the
Company, and will remain in full force and effect according to their terms.
 
24.           AGREEMENT OF THE PARTIES.  The language used in this Agreement
will be deemed to be the language chosen by the parties hereto to express their
mutual intent.  Neither the Executive nor the Company shall be entitled to any
presumption in connection with any determination made hereunder in connection
with any arbitration, judicial or administrative proceeding relating to or
arising under this Agreement.
 
25.           DISPUTE RESOLUTION.  In the event of any controversy, dispute or
claim between the parties under, arising out of or related to this Agreement
(including but not limited to, claims relating to breach, termination of this
Agreement, or the performance of a party under this Agreement) whether based on
contract, tort, statute or other legal theory (collectively referred to
hereinafter as “Disputes”), the parties shall follow the dispute resolution
procedures set forth below.  Any Dispute shall be finally settled by arbitration
in accordance with the Employment Arbitration Rules & Procedures of JAMS
(“JAMS”) then in force, and that the arbitration hearings shall be held in
Bothell, WA.  The parties agree to (i) appoint an arbitrator who is
knowledgeable in employment and human resource matters and, to the extent
possible, the industry in which the Company operates, and instruct the
arbitrator to follow substantive rules of law; (ii) require the testimony to be
transcribed; and (iii) require the award to be accompanied by findings of fact
and a statement of reasons for the decision.  The arbitrator shall have the
authority to permit discovery, to the extent deemed appropriate by the
arbitrator, upon request of a party, but such discovery process shall continue
for no more than thirty (30) days.  The arbitrator shall have no power or
authority to add to or detract from the written agreement of the parties.  If
the parties cannot agree upon an arbitrator within ten (10) days after demand by
either of them, either or both parties may request JAMS name a panel of five (5)
arbitrators.  The Company shall strike the names of two (2) off this list, the
Executive shall also strike two (2) names, and the remaining name shall be the
arbitrator.  The Company and the Executive shall each pay for their own
attorneys’ fees and expenses and their pro rata share of the JAMS fees and
expenses.  Any award shall be final, binding and conclusive upon the parties and
a judgment rendered thereon may be entered in any court having jurisdiction
thereof.  This Section shall not limit the right of any party to sue for
injunctive relief for a breach of the obligations of this Agreement, including
but not limited to the obligations in Section 11 or the Confidentiality
Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
26.           CLAW-BACK.  All compensation received by the Executive from the
Company will be subject to the provisions of any claw-back policy implemented by
the Company to comply with applicable law or regulation (including stock
exchange rules), including, without limitation, any claw-back policy adopted to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder; provided
that any claw-back policy will be applied to the Executive in a manner
consistent with all other executive officers of the Company subject to the
policy and no more extensively than is necessary to comply with applicable law
or the policy.
 
[signature page follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.
 

 
Biozone Pharmaceuticals, Inc.
                 
 
By:
       
Gary Wilcox, Chief Executive Officer
                    EXECUTIVE                   NAME: Dr. Sam Lee              
           

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
FORM OF RELEASE
 
AGREEMENT AND GENERAL RELEASE
 
Biozone Pharmaceuticals, Inc. (the “Company”) and Dr. Sam Lee (“Executive”)
agree:
 
1.           Last Day of Employment.  Executive’s last day of employment with
Employer was [INSERT DATE] (the “Termination Date”).  In addition, effective as
of the Termination Date, Executive ceased to serve as the President of the
Company and its affiliates and ceased to be eligible for any benefits or
compensation from the Company and its affiliates other than as specifically
provided in Section 8 of the Executive Employment Agreement between the Company
and Executive dated as of January 2, 2014 (the “Employment
Agreement”).  Executive further acknowledges and agrees that from and after the
date Executive executes this Agreement and General Release, Executive will not
represent (and since the Termination Date the Executive has not represented) the
Executive as being a director, employee, officer, trustee, agent or
representative of the Company or its affiliates for any purpose.  In addition,
effective as of Termination Date, Executive resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company and its affiliates or any benefit plans of
the Company and its affiliates.  These resignations will become irrevocable as
set forth in Section 3 below.
 
2.           Consideration.  The parties acknowledge that this Agreement and
General Release is being executed in accordance with Section 9 of the Employment
Agreement.
 
3.           Revocation.  Executive may revoke this Agreement and General
Release for a period of seven (7) calendar days following the day Executive
executes this Agreement and General Release.  Any revocation within this period
must be submitted in writing to the Company and state, “I hereby revoke my
acceptance of our Agreement and General Release.” The revocation must be
personally delivered to the Chairman of the Board, Biozone Pharmaceuticals,
Inc., ___________________, or his designee.  This Agreement and General Release
shall become effective and irrevocable on the eighth (8th) day after Executive
executes it, unless earlier revoked by Executive in accordance with this Section
3 (the “Effective Date”).
 
4.           General Release of Claims.  (A) Executive and the Executive’s
heirs, executors, administrators, successors and assigns (collectively referred
to throughout this Agreement as “Employee”) knowingly and voluntarily release
and forever discharge the Company and its affiliates, subsidiaries, divisions,
benefit plans, successors and assigns in such capacity, and the current, future
and former employees, officers, directors, trustees and agents thereof
(collectively referred to as “Employer”) from any and all actions, causes of
action, contributions, indemnities, duties, debts, sums of money, suits,
controversies, restitutions, understandings, agreements, promises, claims
regarding stock, stock options or other forms of equity compensation,
commitments, damages, fees and liabilities, responsibilities and any and all
claims, demands, executions and liabilities of whatsoever kind, nature or
description, oral or written, known or unknown, matured or unmatured, suspected
or unsuspected at the present time, in law or in equity, whether known and
unknown, against Employer, which the Employee has, has ever had or may have as
of the date of Executive’s execution of this Agreement and General Release,
including, but not limited to, any alleged violation of:
 
 
 

--------------------------------------------------------------------------------

 
 
 
-
Title VII of the Civil Rights Act of 1964, as amended;

 
 
-
The Civil Rights Act of 1991;

 
 
-
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 
 
-
The Employee Retirement Income Security Act of 1974, as amended;

 
 
-
The Immigration Reform and Control Act, as amended;

 
 
-
The Americans with Disabilities Act of 1990, as amended;

 
 
-
The Age Discrimination in Employment Act of 1967, as amended;

 
 
-
The Older Workers Benefit Protection Act of 1990;

 
 
-
The Worker Adjustment and Retraining Notification Act, as amended;

 
 
-
The Occupational Safety and Health Act, as amended;

 
 
-
The Family and Medical Leave Act of 1993;

 
 
-
Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Washington;

 
 
-
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 
 
-
Any public policy, contract, tort, or common law; or

 
 
-
Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

 
Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights or
claims for accrued vested benefits under any employee benefit plan, policy or
arrangement maintained by Employer or under COBRA; (ii) Employee’s rights under
the provisions of the Employment Agreement which are intended to survive
termination of employment; (iii) Employee’s rights as a stockholder; or (iv) any
rights of the Executive to indemnification as a Director or Officer of the
Company.
 
5.           No Claims Permitted.  Employee waives Executive’s right to file any
charge or complaint against Employer arising out of Executive’s employment with
or separation from Employer before any federal, state or local court or any
state or local administrative agency, except where such waivers are prohibited
by law (with the understanding that that this Agreement and General Release bars
the Executive from recovering monetary relief from Employer in connection with
any charges or complaints which are not waived hereunder).
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Affirmations.  Employee affirms Executive has not filed, has not
caused to be filed, and is not presently a party to, any claim, complaint, or
action against Employer in any forum.  Employee further affirms that the
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in Section 8 of the Employment Agreement.  Employee also
affirms Executive has no known workplace injuries.
 
7.           Cooperation; Return of Property.  Employee agrees to reasonably
cooperate with Employer and its counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter that occurred
during Executive’s employment in which Executive was involved or of which
Executive has knowledge.  Employer will reimburse the Employee for any
reasonable out-of-pocket travel, delivery or similar expenses incurred in
providing such service to Employer.  Employee represents that Employee has
returned to Employer all property belonging to Employer, including but not
limited to any leased vehicle, laptop, cell phone, keys, access cards, phone
cards and credit cards, provided that Executive may retain, and Employer shall
cooperate in transferring, Executive’s cell phone number and Executive’s
personal rolodex and other address books.
 
8.           Governing Law and Interpretation.  This Agreement and General
Release shall be governed and conformed in accordance with the laws of the state
of Washington without regard to its conflict of laws provisions.  In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General
Release.  Should any provision of this Agreement and General Release be declared
illegal or unenforceable by any court of competent jurisdiction and should the
provision be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.  Nothing herein, however, shall
operate to void or nullify any general release language contained in the
Agreement and General Release.
 
9.           No Admission of Wrongdoing.  Employee agrees neither this Agreement
and General Release nor the furnishing of the consideration for this Agreement
and General Release shall be deemed or construed at any time for any purpose as
an admission by Employer of any liability or unlawful conduct of any kind.
 
10.           Non-Disparagement. Employee and Employer (through its officers and
directors) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both Employee and Employer may respond accurately and
fully to any question, inquiry or request for information when required by legal
process and provided further that nothing in this Section 10 shall preclude
Employer or Employee from making truthful statements that are reasonably
necessary or to enforce or defend the party’s rights under this Agreement and
General Release.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Amendment.  This Agreement and General Release may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement and General Release.
 
12.           Entire Agreement.  This Agreement and General Release and the
Confidentiality Agreement (as defined in the Employment Agreement) sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Employment Agreement which are intended to survive termination of the
Employment Agreement, including but not limited to those contained in Section 11
thereof, shall survive and continue in full force and effect.  Employee
acknowledges Executive has not relied on any representations, promises, or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Agreement and General Release.
 
13.           ADEA. Employee understands and acknowledges that Employee is
waiving and releasing any rights Executive may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary.  Employee understands and agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date Executive signs this Agreement and General Release.  Employee understands
and acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled.  Employee
further understands and acknowledges that Employee has been advised by this
writing that nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
 
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. IN THE EVENT EMPLOYEE SIGNS
THIS AGREEMENT AND GENERAL RELEASE AND RETURNS IT TO THE COMPANY IN LESS THAN
THE TWENTY-ONE (21) DAY PERIOD IDENTIFIED ABOVE, EMPLOYEE HEREBY ACKNOWLEDGES
THAT EMPLOYEE HAS FREELY AND VOLUNTARILY CHOSEN TO WAIVE THE TIME PERIOD
ALLOTTED FOR CONSIDERING THIS AGREEMENT AND GENERAL RELEASE.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.
 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
 

 
Biozone Pharmaceuticals, Inc.
                 
 
By:
       
Gary Wilcox, Chief Executive Officer
              Date:                     EXECUTIVE                   NAME: Dr.
Sam Lee             Date:          

 
 